Applicants’ amendment has overcome the anticipation rejection over Kamohara et al., noted in paragraph 3 of the previous office action but has necessitated the follow-ing new ground of rejection.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kamohara et al.
	The teachings in Kamohara et al. were noted in the previous office action.  Appli-cants’ amendment has changed this rejection from the anticipation rejection in the prior office action to an obviousness rejection.   
	Kamohara et al. teach hydrophilic polyorganosiloxane compositions that are pre-pared by reaction a vinyl siloxane containing phenyl groups, an SiH curing agent and a polyether in the presence of a hydrosilylation reaction catalyst.  The entire teachings in Kamohara et al. are relevant to this rejection but specific anticipatory teachings can be found in Tables 1 and 2.  For explanation and rejection purposes the Examiner will refer to Example 5 in Table 1.
	Example 5 contains 100 parts of a base polymer, a vinyl dimethyl terminated di-methylsiloxane/diphenylsiloxane having a viscosity of 4000 mPa.s and 30 mol% phenyl groups.  This meets (A) in claim 1 as well as the requirements of claims 2 and 3.
	Example 5 also contains 15 parts by weight of polyether 2, a diallyl terminated polyoxyethylene having 9 C2H4O units, a Pt catalyst in an amount of .1 part and a SiH curing agent in an amount of 8 parts are also added.  The total mass of (A) to (D) then is 133.11.  Considering the fact that 83% of the total weight of polyether 2 is derived from the C2H4O unit, there is a corresponding amount of 12.4 (15 X .83) parts C2H4O.  This then results in 12.4/(133.1) or about 9.3% C2H4O with respect to the total of (A) to (D).  While this amount is outside the newly amended claimed range, the Examiner notes that amounts within the claimed range are obvious.
	For instance, the polyether can contain up to 350 “n” units of C3H6O (see para. 66).  As such the Polyether 2 can contain up to 350 “n” units which significantly reduces the wt% of C2H4O such that the resulting amount will fall within the claimed range.
	As an example, if Polyether 2 contained 9 C3H6O units in addition to the 9 C2H4O units the total weight of the polyether increases by 522 such that the content of C2H4O is 396/(522+494) which is 39% such that 39% of 15 grams of polyether corresponds 5.85 grams C2H4O units such that 5.85/133.1 is 4.4 wt%, within the claimed range.
	As another example consider Example 3.  Polyether 1 therein is excluded by (B) but embraced by the curable silicone composition due to the term “comprising”.  Thus the total amount of components meeting (A) to (D) in this example is 118.1.  Given the fact that the polyether is 83 wt% C2H4O units, this corresponds to 8.3/118.1, or 7 wt% C2H4O units.  While the Examiner recognizes that this is outside the claimed range she refers to paragraph 65 which teaches the polyether component.  In this structure the sum of m+n can be as low as 3.  Thus the skilled artisan would have found a polyether comparable to polyether 2 in paragraph 91, but with a total number of ethylene oxide units of 3 rather than 9 obvious.  In such an obvious polyether the total percent of C2H4O units is 58.6 wt%, such that the total weight of C2H4O is 5.86 and, given that the total weight of the composition is 118.1 this results in an amount of C2H4O per total of (A) to (D) of 5.86/118.1 = 4.96 which is within the claimed range.  
	The Examiner recognizes that this amount is barely within the claimed range but it is within the claimed range nonetheless.  
	As another example, as noted supra, paragraph 66 teaches that a polyether can contain as many as 350 “n” units of C3H6O.  The larger the number of such units, the smaller a proportion of C2H4O are present. Taking the scenario noted above when Poly-ether 2 contained 9 C3H6O units in addition to the 9 C2H4O units, the total weight of the polyether increases by 522 such that the content of C2H4O is 396/(522+494) which is 39% such that 39% of 10 grams of polyether corresponds to 3.9/118.1 or 3.3 wt% based on total of (A) to (D).  This is well within the claimed range.  
	These are only a few exemplary manners in which the skilled artisan could easily find the instant claims obvious, considering the totality of the teachings in Kamohara et al. In addition to the working examples the Examiner notes that the total amount of poly-ether (from paragraph 69) can be as low as 10 parts by weight of 100 parts (A) and (B) such that even if the Polyether 1 in the working examples were excluded the totality of Kamohara et al. is still sufficient to render obvious the claims.  Since the breadth of the amount and type of claimed (B) is within the teachings of Kamohara et al. and in the absence of any showing of criticality, the claimed amount of (B) and thus the total limit-ations of claim 1 are rendered obvious.  
	Regarding the claimed ratio of SiH to aliphatic unsaturated carbon-carbon bonds please see paragraph 37 which teaches a ratio of .1 to 4, such that the ratio in Example 3 falls within this claimed ratio as well.  	
	The SiH curing agent in Example 3 has a viscosity of 120 mPa.s meeting claim 4.
	For claim 9 see paragraph 72 which refers to the product of Kamohara et al. as an adhesive.  Since the composition in this claim is defined solely by the composition in claim 1, which is obvious over Kamohara et al., and since Kamohara et al. refer to the adhesive property of the composition therein, this meets the requirement of claim 9.
	For claim 10 see paragraph 74.

5. 	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kamohara et al. 2004/0152858 in view of Kamohara et al. 5,907,002.
	Kamohara et al. ‘858 do not teach the addition of a compound (E) as claimed.  The composition in this reference is used as a dental impression material (paragraph 74).
	Kamohara et al. ‘002 teach a similar polysiloxane composition that is used as a dental impression material.  See the abstract.  Of particular importance see column 5, lines 34 and on, which teaches the addition of a methylphenyl siloxane in an amount of 10 to 200 parts by weight based on the weight of component (A) (a vinylsiloxane which corresponds to claimed (A)).  This siloxane has the effect of making the set material soft without changing the permanent deformation as well as for increasing the strain in compression.  
	From this one having ordinary skill in the art would have found the addition of a methylphenyl siloxane such as that found in ‘002 to the composition in ‘858 obvious with the expectation of obtaining useful and predictable results, as per the teachings in ‘002.  
	For the claimed viscosity note that the “m” value can be 0 and while “n” is defined as > 0 it really must be >0 to include the required phenyl groups.  As such the siloxane shown in column 5 embraces viscosities as claimed.  Adjusting the viscosity such that the methylphenyl siloxane provides optimal results such as making the set material soft would have been obvious and within routine experimentation for the skilled artisan.  

6. 	For reasons of record claims 7, 8, 11 and 12 are objected to as containing allow-able subject matter but depending upon a rejected base claim.  Upon an updated review of the prior art the Examiner found the Miyamoto et al. reference.  While this contains compounds that can contain ethylene oxide units (component (C) in column 2) this does adequately teach or suggest the claimed component (C) in an amount as claimed.  The Examiner also draws attention to Comparative Example 2 which uses a polyoxyethylene monoallyl ether but there is nothing that indicates that this compound meets the require-ment of claimed component (C) and there is no motivation to modify this compound such that it meets claimed (C).  

7. 	Applicants’ traversal has been considered but is not deemed persuasive.  Appli-cants refer to the preferred teaching that component (C) be present in at least 20 parts by weight, per 100 parts (A) and (B) but applicants are reminded that the prior art is not limited by, or to, preferred embodiments.  In addition to the teachings that the amount can be as low as 10 parts, Kamohara et al. show examples that contain only 10 parts by weight of a polyether corresponding to claimed (B).  Applicants have not shown any criticality for the claimed amount, only a reference to the specification that adequate adhesion is obtaining within this range.  This is not sufficient to establish criticality or unobviousness.

8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET MOORE whose telephone number is (571)272-1090.  The examiner can normally be reached on Monday to Friday, 10 am to 5 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The Examiner’s fax number is 571-273-1090.


Mgm
3/9/2021


/MARGARET G MOORE/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        


    
        
            
    

    
        1 The previous rejection indicated that this total was 123.1, a typographical error.  Note, though, that this difference has no effect on the accuracy of the previous anticipation rejection.